FILE COPY




                                 Fourth Court of Appeals
                                         San Antonio, Texas
                                            No. 04-22-00175-CV

IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                       Original Mandamus Proceeding1

                                                ORDER
 Sitting:          Rebeca C. Martinez, Chief Justice
                   Luz Elena D. Chapa, Justice
                   Liza A. Rodriguez, Justice

        Following a March 16, 2022 hearing, the trial court signed an order on March 25, 2022
entitled “Further Orders of the Court as to E.H. Following Child Without Placement Hearing”
(referred to as the “March 16 order”). On March 28, 2022, the Relator filed a petition for writ of
mandamus complaining of the March 16 order. Relator also filed a motion for temporary
emergency relief asking this court to stay: the March 16 order, “any new or revised orders to have
the same effect,” and “the trial court from taking punitive and coercive action to enforce the
provisions of [the March 16] order, including but not limited to incarceration and monetary
sanctions.”

       On March 29, 2022, we granted the motion for temporary emergency relief in part as
follows:

      1. The following decretal paragraph in the trial court’s March 16 order rendered on March
         16, 2022 and signed on March 25, 2022 is STAYED pending further order of this court:

            2.3 IT IS ORDERED that the Texas Department of Family and Protective
            Services is to identify and execute a child specific contract for any or all child
            placing agencies with therapeutic foster homes that can meet the child’s needs.
            The Department is to provide a list of all the potential placements identified by
            March 21st, 2022 at noon to the child’s attorney, educational surrogate/guardian
            ad litem and CASA volunteer.


 1 This original proceeding arises out of Cause No. 2013-PA-01215, styled In the Interest of E.H., A Child, pending
 in the 288th Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez signed the order at
 issue in this proceeding.
                                                                                         FILE COPY

        2. Any further proceedings regarding the creation of contracts or the payment
        of funds pertaining to a child-specific contract for E.H. are STAYED pending
        further order of this court. (emphasis added).

        3. Any contempt proceedings, sanctions, or any enforcement of decretal
        paragraph 2.3 in the March 16 order are STAYED pending further order of this
        court.


         On April 5, 2022, relator filed a second motion for temporary emergency stay arising
 out of an April 4, 2022 hearing held by the trial court regarding placement and a child specific
 contract for the child E.H. Relator represents that at the conclusion of the hearing, the trial
 court orally rendered the following orders:

        3.2 IT IS ORDERED that a representative of the child specific contract division of the
Texas Department of Family and Protective Services contact [sic] a staffing with leadership of
Perimeter Healthcare, Youth Opportunity, Acadia Healthcare and Kidlink agencies regarding
the child [E.H.]. Additionally, they are to conduct a staffing with placements that work with
autistic youths . . . [and] identify what homes are in the state of Texas and surrounding states
for autistic youths . . . The report of the outcomes of the staffings need to be submitted by April
13, 2022 at 9 am. The Texas Department of Family and Protective Services is to secure the
attendance of the individual who conducted each of the staffings . . . who needs to be present at
the hearing on April 13th, 2022 at 11 a.m.

        3.3 IT IS ORDERED that the address of Gina Kothe-Gibson needs to be given to ADA
by 9 a.m. on April 5, 2022 who is to relay the information to the Court and to the attorneys so
that the Court may issue a Capias.

       3.4 IT IS ORDERED that the Department is to secure director of Arrow Child and
Family Ministries or the person from that agency who authorized prior placement payment rate
of the previously proposed foster family. This person is to be identified and their contact
information is to be provided for purposes of scheduling a deposition by April 13, 2022 at 10
a.m.

       4.1 The Court determines that this case shall be set for the continuance of this hearing
regarding the placement of the child and a status hearing regarding the Texas Department of
Family and Protective Services’ compliance with the orders from today to be held on April 13,
2022 at 11:00 a.m. ….

        We hereby GRANT the relator’s “Second Motion for Temporary Emergency Relief” in
part and ORDER that sections 3.3 and 3.4 are temporarily STAYED until the transcript of the
April 4, 2022 hearing and a signed copy of the written order are filed in this Court and until
further order of this Court. We further ORDER relator to obtain a signed written order by the
trial court and the reporter’s record from the April 4, 2022 hearing and file both in this Court
within ten (10) days from the date of this order.

         Relator’s “Motion for Review of Further Orders” requesting this Court to void the trial
 court’s April 4, 2022 order is DENIED.
                                                      FILE COPY



It is so ORDERED on April 12, 2022.

                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT